ELECTRONIC RECORD                                   SSS-IH

COA #       PD-0535-14                           OFFENSE:       DWI


STYLE:     glover, kenneth wayne                 COUNTY:        Montgomery

COA DISPOSITION:      AFFMOD                     TRIAL COURT:   359th District Court


DATE: 03/26/2014                 Publish: NO     TCCASE#:       11-06-06204-CR




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:    GLOVER, KENNETH WAYNE v.                   CCA#:                S3S-M
         PftO   S6                    Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:              :?/yfoo/s                         SIGNED:                           PC:_

JUDGE:               fsC\r ttOtt***^                 PUBLISH:                          DNP:




                                                                                       MOTION FOR
        *M            PETITION
                                                   REHEARING IN CCA IS:
FOR DISCRETIONARY REVIEW
                                                   JUDGE:
is Refused
DATE J/*//<?0/5
                                                                            ELECTRONIC RECORD

          s JUDGE